DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to applicant’s amendments, the previous rejection is withdrawn and a new rejection set forth below. Furthermore, the previous indication of allowability has been reconsidered in view of the amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being anticipated by Esquibel US 3,514,981 (hereinafter Esquibel).


Esquibel discloses a storage container (Figs. 1,2) , comprising: a lid (11) including an exterior surface; a base (12) coupled to the lid; an interior cavity (Fig.2) defined by a closed state of the lid and the base; and a locking mechanism (13,14) disposed in at least one of the lid or the base, the locking mechanism including: a first key (14) extending through the exterior surface (at 21) and being actuatable in a first direction (col.2, lines 38-40); and one or more second keys (13) extending through the exterior surface (Fig.1) and being actuatable in a second direction that is transverse to the first direction (Fig.2), the one or more second keys (13) being configured to engage with the first key (14), wherein when the one or more second keys are actuated in the second direction, the first key is actuatable in the first direction to unlock the locking mechanism (col. 3, lines 3-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esquibel in view of Cislo US4,890,466 (hereinafter Cislo).
Re Claim 4. (Currently Amended)
storage container further comprises: foam coupled to at least a portion of the interior surface of the lid; and foam coupled to at least a portion of the interior surface of the base.
However, Cislo clearly teaches the use of foam inserts in the base and lid (51, 57; Figs. 1,4) of a storage container.
It would have been obvious to one of ordinary skill in the art to modify the base and lid of Buck to include well known foam inserts as taught by Cislo in order to cushion and prevent damage to the stored device. 

Claim(s) 5, 7, 10, 11, 16, 17, 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Esquibel in view of Blankenship US 9,328,534 (hereinafter Blankenship)
Re Claim 5. (Currently Amended) 
As discussed above with respect to claim 1, Esquibel discloses an apparatus comprising: a housing (11,12); and a locking mechanism (13,14) disposed in the housing and configured to transition the apparatus between a locked state and an unlocked state, the locking mechanism comprising: a first key (14) having an attachment mechanism, the first key being actuatable in a first direction to transition the apparatus from the locked state to the unlocked state, and a plurality of second keys (13) operably coupled to the first key, the plurality of second keys being actuatable in a second direction that is transverse to the first direction, the plurality of second keys including: at least one locking key (13) that is engaged with the first key (14) such that, when the at least one locking key is actuated, the first key is prohibited from actuating in the first direction, and at least one unlocking key (13), that is engaged with the first key such that, when the at least one unlocking key is actuated, the first key is actuatable in the first direction.
Blankenship discloses the use of a dummy dawg (14) which acts as a locking key (col. 4, lines 25-67).

Re Claim 7. (Original)
Esquibel as modified by Blankenship discloses the apparatus of claim 5, wherein: the at least one unlocking key (13) includes a first channel, the at least one locking key (13 as modified by Blankenship) includes a second channel that is different than the first channel, and the first key (14) includes a plurality of protrusions (between 36), individual protrusions of the plurality of protrusions being configured to engage with one of the first channel or the second channel.
Re Claim 10. (Original)
Esquibel as modified by Blankenship discloses the apparatus of claim 5, wherein: the housing (12) includes a lid (11), and the first key (14) and the plurality of second keys (13) extend through an exterior surface of the lid.
Re Claim 11. (Original)
Esquibel as modified by Blankenship discloses the apparatus of claim 10, wherein: the lid (11) includes a first exterior side and a second exterior side that extends transversely to the first exterior side, the first key (14) is disposed through the exterior surface on the first exterior side (at 21) of the lid, and the plurality of second keys (13) are disposed through the exterior surface on the second exterior side of the lid (Fig.2).
Re Claim 16. (Original)
As discussed above with respect to claims 1 and 5, Esquibel as modified by Blankenship discloses an apparatus comprising: a first housing (11); a second housing (12) coupled to the first housing via one or more hinges to form an enclosed cavity; and a locking mechanism (13,14) configured to transition the enclosed cavity between a locked state and an unlocked state, the locking mechanism including: a first key (14), one or more second keys (13) operably engaging with the first key, the one or more second keys including a first channel that, when the 
Re Claim 17. (Original)
Esquibel as modified by Blankenship discloses the apparatus of claim 16, wherein: the first key (14) includes a plurality of protrusions (between 36), and individual protrusions of the plurality of protrusions engage with one of: the first channel of individual keys of the one or more second keys (13), or the second channel of individual keys of the one or more third keys.
Re Claim 19. (Original) 
Blankenship discloses the apparatus of claim 16, wherein: the first key (14) protrudes through a first opening (at 21) on a first side of the first housing (11), and the one or more second keys (13) and the one or more third keys protrude through second openings, respectively, on a second side of the first housing (Fig.2).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esquibel in view of Blankenship and Cislo.
Re Claim 20. (Original)
Similarly to the rejection of claim 4 above, Esquibel in view of Blankenship and further in view of Cislo discloses the apparatus of claim 16, wherein: the first housing includes foam lining on at least a portion of an interior surface thereof, and the second housing includes foam lining on at least a portion of an interior surface thereof.

Allowable Subject Matter
Claims 2, 3, 6, 8, 9, 12-15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 7, 10, 11, 16, 17, 19, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s amendments, the previous rejection has been withdrawn and a new rejection set forth in view of the previously cited Esquibel patent and further modified by the previously cited Blankenship patent.  It is respectfully submitted that Esquibel discloses first and second keys extending through the exterior surface of the lid and base as now recited. Furthermore, Blankenship teaches the use of a locking key as discussed above. Accordingly, claims 1, 4, 5, 7, 10, 11, 16, 17, 19 and 20 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673




/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675